NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2789-14T2

NATHAN GIBSON,

        Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
POLICE AND FIREMEN'S
RETIREMENT SYSTEM,

     Respondent-Respondent.
_____________________________

            Submitted February 14, 2017 – Decided July 19, 2017

            Before Judges Koblitz and Sumners.

            On appeal from the Board of Trustees, Police
            and Firemen's Retirement System, PFRS No. 3-81172.

            Feeley & La Rocca, L.L.C. and The Blanco Law
            Firm, L.L.C., attorneys for appellant
            (Pablo N. Blanco, of counsel and on the brief).

            Christopher S. Porrino, Attorney General,
            attorney for respondent (Melissa Dutton
            Schaffer, Assistant Attorney General, of counsel;
            Amy Chung, Deputy Attorney General, on the brief).


PER CURIAM

        Nathan Gibson appeals from the January 13, 2015 final decision

of the Board of Trustees of the Police and Firemen's Retirement
System    (Board),    which    denied    his    application     for   accidental

disability retirement benefits, N.J.S.A 43:16A-7.                We affirm.

      We glean the following facts and procedural history from the

record.     Gibson began his employment with Lacey Township Police

Department as a patrol officer in 1996.            In 2006, he suffered neck

pain from his uniform and vest, and was prescribed a muscle

relaxant.      In    2008,    Gibson    was    treated   for   neck    stiffness,

headaches, and swelling on the right side of his face.                    He was

prescribed a muscle relaxant for a couple of months, and his

ailments resolved themselves.

      In May 2009, Gibson was assigned to the position of Traffic

Safety Coordinator, responsible for handling serious and fatal

motor vehicle accidents, reviewing motor vehicle accident reports,

and   overseeing     extra    patrols     for    driving    while     intoxicated

violations.    On September 8, 2009, Gibson felt pain in his left

shoulder when he attempted to unhook and lift a large electronic

traffic warning sign from a trailer to place it on the roadside.

A short time later, he experienced pain from the left side of his

neck, down his back, and into his left arm and fingers.                   He did

not report the incident until September 29.                Approximately a year

later, after his complaints were not resolved through muscle

relaxants, physical therapy, and epidural injections, Gibson had

disc fusion surgery at C5-6 and C6-7 and plating insertion.

                                         2                                A-2789-14T2
     The    Board     denied   Gibson's    subsequent    application       for

accidental disability retirement benefits.            Gibson appealed the

ruling, and a contested hearing was held before an Administrative

Law Judge (ALJ).

     Gibson testified that he still suffered from radiating pain

down his neck through his left arm, and numbness in his left hand

since the 2009 incident. He contended that he is no longer capable

of performing his duties as a police officer.           In particular, he

cannot qualify to use his service revolver, and is unable to

restrain and arrest a criminal suspect.          Moreover, he stated that

most of his workday is spent driving a police vehicle, which causes

him pain.

     Gibson presented the expert testimony of Dr. David Weiss,

D.O., who performed a physical examination of Gibson, and reviewed

Gibson's job description and medical records following the 2009

incident. Dr. Weiss opined that Gibson was totally and permanently

disabled from his duties as a police officer, substantially due

to injuries sustained from the 2009 incident, and to a lesser

extent,     an   aggravation     of    pre-existing     age-related     disc

degeneration.        Although Dr. Weiss did not review any medical

records    related    to   Gibson's   pre-2009   complaints   of   pain,    he

believed that Gibson's current ailments were not related to issues



                                       3                            A-2789-14T2
he experienced prior to the 2009 incident because they had resolved

by then.

     Dr. Gregory S. Maslow gave expert testimony for the State.

He opined that Gibson could return to full duty as a police officer

because there was no clinical evidence of a current cervical or

lumbar injury to warrant total and permanent disability.         Dr.

Maslow acknowledged that Gibson suffered a cervical sprain with

cervical radiculitis from the 2009 incident, but testified that

Gibson's present complaints were due to degenerative changes of

the cervical spine over time, not from the incident.    The doctor

found support in x-ray images from 2006 that revealed lower

cervical degeneration and neuroforaminal narrowing, as well as

medical records from 2007 that noted degenerative joint disease.

     In his Initial Decision, the ALJ ruled that, in accordance

with Richardson v. Board of Trustees, Police and Firemen's Ret.

Sys., 192 N.J. 189, 212-13 (2007), Gibson proved the 2009 incident

was undesigned and unexpected because:

           It is uncommon and unanticipated that a sign
           trailer would pivot and move toward [Gibson],
           causing his body to twist and pushing his body
           up against a car, as occurred here.        The
           movement of the trailer was not at all within
           [Gibson's] control and [he] was not willfully
           negligent. [His] injuries are a consequence
           that is extraordinary or unusual when placing
           a sign trailer in position.



                                 4                          A-2789-14T2
     The ALJ, however, found that Gibson did not meet his burden

of proof that he was totally and permanently disabled from working

as a police officer as a direct result of the 2009 incident.                 The

ALJ found that, although both experts were credible, he found Dr.

Maslow's testimony more convincing.               The ALJ reasoned that Dr.

Maslow stated his examination of Gibson revealed "normal results

of objective reflex and strength testing[,]" and he "did not find

any objective atrophy and explained that any spasms should have

subsided after six months[,]" from the time of Gibson's spinal

surgery.    On   the   other    hand,       Dr.   Weiss's   opinion   was   based

predominately on subjective tests, and thus, not as persuasive.

The ALJ concluded that Gibson's degenerative disc disease was

relieved   through     corrective   surgery,         and    his   current    neck

discomfort does not make him totally and permanently disabled from

performing his police officer's duties.

     Additionally, the ALJ found that Gibson failed to prove his

injuries were not due to pre-existing degenerative disease that

was accelerated or aggravated by his regular work duties.                      He

noted that both experts recognized Gibson was suffering from

cervical degenerative changes prior to the 2009 incident, but

found Dr. Maslow's testimony was more convincing as to the cause

of Gibson's disability.        The ALJ discredited Dr. Weiss's opinion

that Gibson's current issues were not related to the pre-2009

                                        5                               A-2789-14T2
complaints because Dr. Weiss did not review the medical records

pertaining to those complaints.             Thus, Dr. Maslow's reliance upon

those records to form his opinion that Gibson was suffering from

degenerative disc disease, unrelated to the 2009 incident, was

more persuasive.

     On     January      13,     2015,    the      Board    adopted       the     ALJ's

recommendation         denying    Gibson's       application       for    accidental

disability retirement benefits.1

     On appeal, Gibson contends that the ALJ and Board erred in

denying him accidental disability benefits by requiring him to

prove that the 2009 incident was the sole cause of his disability.

He argues that he only needed to prove that the 2009 incident

caused     his    disability      in     combination       with     an    underlying

degenerative      disease.        He     asserts    that    he     is    totally     and

permanently disabled from performing the duties of a police officer

based upon his medical records, his testimony and that of Dr.

Weiss.    We disagree.

     Our scope of "review of administrative agency action is

limited.         'An    administrative         agency's    final    quasi-judicial



1
   In addition, the Board's decision "rejected the [ALJ's]
unsupported finding that [] Gibson's injury is a consequence that
is extraordinary or unusual in common experience[,]" and found
"that there was an unintended external happening, and the [2009
incident] is considered undesigned and unexpected."

                                           6                                    A-2789-14T2
decision will be sustained unless there is a clear showing that

it is arbitrary, capricious, or unreasonable, or that it lacks

fair support in the record.'"                Russo v. Bd. of Trs., Police &

Firemen's   Ret.    Sys.,   206       N.J.       14,   27   (2011)    (quoting    In    re

Herrmann, 192 N.J. 19, 27-28 (2007)).

      "Generally,       courts    afford         substantial      deference      to     an

agency's interpretation of a statute that the agency is charged

with enforcing."         Richardson, supra, 192 N.J. at 196.                       "Such

deference has been specifically extended to state agencies that

administer pension statutes[,]" because "'a state agency brings

experience and specialized knowledge to its task of administering

and   regulating    a    legislative         enactment       within     its    field    of

expertise.'"       Piatt v. Police & Firemen's Ret. Sys., 443 N.J.

Super. 80, 99 (App. Div. 2015) (quoting In re Election Law Enf't

Comm'n Advisory Op. No. 01-2008, 201 N.J. 254, 262 (2010)).

      In order to secure accidental disability retirement benefits,

an applicant must prove each of the following elements:

            1. that he           is    permanently          and      totally
            disabled;

            2. as a direct result of a traumatic event
            that is

               a. identifiable as to time and place,

               b. undesigned and unexpected, and



                                             7                                   A-2789-14T2
                c. caused by a circumstance external to
                the member (not the result of pre-existing
                disease that is aggravated or accelerated
                by the work);

            3. that the traumatic event occurred during
            and as a result of the member's regular or
            assigned duties;

            4. that the disability was not the result of
            the member's willful negligence; and

            5. that the member is mentally or physically
            incapacitated from performing his usual or any
            other duty.

            [Russo, supra, 206 N.J. at 30 (quoting
            Richardson, supra, 192 N.J. at 212-13).]

      Applying these principles here, we affirm substantially for

the reasons stated in the ALJ's Initial Decision, which was adopted

by   the   Board,   that   Gibson   was   not    eligible   for    accidental

disability retirement benefits.       It was determined that Gibson was

not totally and permanently disabled from performing the duties

of a police officer based upon a credibility assessment of the

parties' expert testimony.      Further, although not necessary to the

decision given the determination that Gibson was not sufficiently

disabled,    the    evidence   supports    the    finding   that     Gibson's

condition was due to a pre-existing degenerative disc disease

alone and not from the 2009 work-related incident.           We discern no

basis for disturbing the Board's decision.

      Affirmed.


                                     8                                A-2789-14T2